Order entered January 10, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01654-CR

                                  TONY YUAN LI, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-80397-2013

                                            ORDER
                           Before Justices O’Neill, Myers, and Brown

       Pursuant to the Court’s opinion of this date, we DENY as moot appellant’s December 2,

2013 motion to extend time to file his notice of appeal.


                                                       /s/   ADA BROWN
                                                             JUSTICE